                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                         AUSTIN DIVISION

JESUS JIMENEZ, JR.,                                          §
                                                             §
                                                             §
V.                                                           §              A-18-CV-678-RP
                                                             §
                                                             §
TRAVIS COUNTY SHERIFF’S                                      §
DEPARTMENT, et. al.                                          §



                                                        ORDER

           Before the Court are Plaintiff Jesus Jimenez Jr.’s complaint and additional pleadings (ECF

Nos. 1, 8, 32, 48), Defendants’ Motion for Summary Judgment (ECF No. 51), Plaintiff’s response

(ECF No. 56), Defendants’ reply (ECF No. 57), Defendant’s Motion for Reconsideration (ECF

No. 62) and Plaintiff’s response (ECF No. 63). Plaintiff is proceeding pro se and in forma pauperis

(ECF No. 12). After careful consideration of the parties’ motions, the Court grants the Defendants’

motion for summary judgement and dismisses their motion for reconsideration.



                                           STATEMENT OF THE CASE

           Plaintiff filed this complaint pursuant to 42 U.S.C. § 1983. Plaintiff alleges that on

December 21, 2016, he was riding on a Travis County Sheriff’s Office (TCSO) transportation bus

when it got into an accident, causing Plaintiff to sustain injuries to his back and his wrist. He

further alleges that, prior to the accident, he requested to wear a seatbelt but was refused, and that

after the accident, he was denied emergency medical care, threatened, and forcibly removed from

the bus. Plaintiff is suing the Travis County Sheriff’s Department1, Travis County Sheriff Sally


1
    Plaintiff’s claims against the Travis County Sheriff’s Department are dismissed as it is not an entity capable of

                                                             1
Hernandez, Officer Arnold Macias, Officer Kenneth Vohrpal, Officer Bernard Hamilton, Sergeant

Mark Hardin and Sergeant Dionisio Dorado. Plaintiff seeks $190,000 in compensatory damages

from each defendant and $50,000 in punitive damages from each defendant.

         Defendants moved for summary judgement.2 Defendants argue that Plaintiff’s individual-

capacity claims3 against Sheriff Hernandez fail because he failed to allege or proffer any evidence

of Sheriff Hernandez’s personal knowledge or involvement in the accident. Further, Defendants

argue they are entitled to qualified immunity because there is no constitutional right to be seat

belted while being transported in custody; that Plaintiff was not denied any medical care; and that

a mere threat of physical violence does not state a claim for excessive force under § 1983.

         In response, Plaintiff argues that the record supports his allegations that he suffered a severe

injury as a result of the 2016 bus accident; that Defendants failed to provide him with emergency

medical services, and that the summary judgment record shows that Defendants’ statements about

the accident are inconsistent and that they have tampered with the evidence. (ECF No. 56). Plaintiff

also requests additional discovery in the case, including video from the bus’s on-board cameras,

and the medical records and contact information of other detainees involved in the accident. (Id.

at 3-4). The Court granted in part the Defendants’ Motion to Abate Discovery (ECF Nos. 60-61),

and the Defendants have moved for reconsideration (ECF No. 62).




being sued. See Darby v. Pasadena Police Dep’t, 939 F.2d 311, 313-14 (5th Cir. 1991) (holding that police and
sheriff’s departments are governmental subdivisions without capacity for independent legal action).
2
  Defendant Sally Hernandez filed a Motion to Dismiss on October 23, 2018; however, the Court dismissed this
order, preferring to consider Plaintiff’s claims against Sheriff Hernandez under the summary judgment standard.
(Dkt. Entry May 2, 2019).
3
  The Court granted Plaintiff’s motion to amend his complaint to, inter alia, exclude his official-capacity claims
against all defendants. (ECF Nos. 32, 35).

                                                          2
                                DISCUSSION AND ANALYSIS

       A.      Summary Judgment Standard

       A court will, on a motion for summary judgment, render judgment if the evidence shows

that there is no genuine issue of material fact and that the moving party is entitled to judgment as

a matter of law. See Eason v. Thaler, 73 F.3d 1322, 1325 (5th Cir. 1996); Int’l Shortstop, Inc. v.

Rally’s Inc., 939 F.2d 1257, 1263 (5th Cir. 1991). When a motion for summary judgment is made

and supported, an adverse party may not rest upon mere allegations or denials but must set forth

specific facts showing there is a genuine issue for trial. Ray v. Tandem Computers, Inc., 63 F.3d

429, 433 (5th Cir. 1995); FED. R. CIV. P. 56.

       Both movants and non-movants bear burdens of proof in the summary judgment process.

Celotex Corp. v. Catrett, 477 U.S. 317 (1986). The movant with the burden of proof at trial must

establish every essential element of its claim or affirmative defense. Id. at 322. The moving party

without the burden of proof need only point to the absence of evidence on an essential element of

the non-movant’s claims or affirmative defenses. Id. at 323-24. At that point, the burden shifts to

the non-moving party to “go beyond the pleadings and by [his] own affidavits, or by the

‘depositions, answers to interrogatories, and admissions on file,’ designate ‘specific facts showing

that there is a genuine issue for trial.’” Id. at 324. The non-moving party cannot rely on general

allegations but must produce “specific facts” showing a genuine issue for trial. Tubacex v. M/V

Risan, 45 F.3d 951, 954 (5th Cir. 1995).

       In deciding whether to grant summary judgment, the Court should view the evidence in the

light most favorable to the party opposing summary judgment and indulge all reasonable

inferences in favor of that party. See James v. Sadler, 909 F.2d 834, 837 (5th Cir. 1990). The Fifth

Circuit has concluded “[t]he standard of review is not merely whether there is a sufficient factual



                                                 3
dispute to permit the case to go forward, but whether a rational trier of fact could find for the non-

moving party based upon the evidence before the court.” See id. (citing Matsushita Electric Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)).

       B.      Deliberate Indifference

       Plaintiff relies on the protections of the Eighth and Fourteenth Amendment for his claims.

The Eighth Amendment ensures the safety of convicted prisoners while due process under the

Fourteenth Amendment protects pretrial detainees. See Hare v. City of Corinth, 74 F.3d 633, 639

(5th Cir. 1996) (en banc). At the time of the bus accident, Plaintiff was a pretrial detainee.

“Fourteenth Amendment case law concerning pretrial detainees [is based] on the Supreme Court’s

Eighth Amendment precedent concerning prisoners.” Garza v. City of Donna, 922 F.3d 626, 634

(5th Cir. 2019) (citing Hare, 74 F.3d at 634-44). Plaintiff’s Fourteenth Amendment rights include

the right to medical care. See Sanchez v. Young County., Tex., 866 F.3d 274, 279 (5th Cir. 2017);

further, because the standard is essentially the same for both pretrial detainees and postconviction

prisoners, cases applying the Eighth Amendment remain relevant to the Court’s analysis.

       To establish deliberate indifference regarding his medical care, Plaintiff must show “that a

prison official ‘refused to treat him, ignored his complaints, intentionally treated him incorrectly,

or engaged in any similar conduct that would clearly evince a wanton disregard for any serious

medical needs.’” Easter v. Powell, 467 F.3d 459, 464 (5th Cir. 2006) (quoting Domino v. Tex.

Dep’t of Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001)). A delay in medical care, however,

“can only constitute an Eighth Amendment violation if there has been deliberate indifference [that]

results in substantial harm.” Id. (alteration in original) (quoting Mendoza v. Lynaugh, 989 F.2d

191, 193 (5th Cir. 1993)). Allegations of unsuccessful medical treatment, mere negligence,




                                                  4
neglect, or medical malpractice do not give rise to a § 1983 action. See Varnado v. Lynaugh, 920

F.2d 320, 321 (5th Cir. 1991) (per curiam).

         Pretrial detention due process claims are classified based on whether they concern a

“condition of confinement” or an “episodic act of omission.” Olabisiomotosho v. City of Houston,

185 F.3d 521, 526 (5th Cir. 1999). In the instant case, Plaintiff’s claim is based on an episodic act

or omission, and he is suing defendants in their individual capacities only. See id. (court employs

different standards based on whether individual or municipal liability is at issue). To succeed on

his claims, Plaintiff must show that that (1) Defendants were aware of facts from which they could

infer a substantial risk of serious harm exists, and (2) they drew the inference. See Williams v.

Hampton, 797 F.3d 276, 281 (5th Cir. 2015) (en banc). “Actions and decisions by officials that are

merely inept, erroneous, ineffective, or negligent do not amount to deliberate indifference.”

Alderson v. Concordia Parish Corr. Facility, 848 F.3d 415, 420 (5th Cir. 2017) (quoting Alton v.

Tex. A & M Univ., 168 F.3d 196, 201 (5th Cir. 1999)). Rather, the official’s conduct “must be

‘wanton,’ which is defined to mean ‘reckless.’” Id. (citing Johnson v. Treen, 759 F.2d 1236, 1238

(5th Cir. 1985)).

         C.     The Bus Accident

         On December 21, 2016, at approximately 1:10pm, Plaintiff was being transported back to

the Travis County Correctional Center (TCCC) from the Travis County Courthouse along with

approximately thirty-four other detainees. Plaintiff alleges that he asked Defendant Hamilton to

help him put on his seat belt because his hands were cuffed but Defendant Hamilton laughed in

response. (ECF No. 8.) Defendant Hamilton avers that all TCSO transportation buses, like the one

he was driving on December 21, 2016, are not equipped with seatbelts for the inmates. (ECF No.

51-2.)



                                                 5
       During the drive back, the bus began experiencing mechanical problems and would not

accelerate beyond 15 mph when going uphill. (Id.) Defendant Hamilton eventually pulled the bus

over and, when it would not restart, he contacted his supervisors. Defendant Dorado dispatched

Defendants Macias and Vorpahl to the scene with a replacement bus. (ECF No. 51-3.) Defendant

Hardin also responded to situation. (ECF No. 51-5.)

       At approximately 1:35pm, Defendants Macias and Vorpahl arrived on the scene:

Defendant Macias drove past the disabled bus while Defendant Vorphal exited to guide Defendant

Macias’s backing up. (ECF Nos. 51-1, 51-3.) Defendant Hardin provided hand signals from the

driver’s side, while Defendant Vorphal did the same on the passenger side. When the replacement

bus was approximately five feet away, Defendant Vorpahl held his up in a fist to signal Defendant

Macias to stop, and Defendant Hardin put both his hands in the air to signal the same. The bus

continued to back up at approximately 2 mph, and when it was two feet away, Defendant Vorpahl

started to tap on the right back corner to alert Defendant Macias to stop. However, Defendant

Macias continued to back up and eventually contacted the disabled bus. Defendant Vorpahl stated

that, due to his positioning, his left arm, taser, and rifle were caught between the two buses, which

caused the grill to break on the disabled bus. Defendant Vorpahl attested that he sustained only

soreness and bruising from the accident. (ECF No. 51-3.) Defendant Hamilton was in the passenger

seat when the buses made contact and stated that he felt only a “slight jolt.” (ECF No. 51-2.)

       After the accident, Defendant Hardin oversaw the transfer of the detainees to the other bus.

(ECF No. 51-2.) Defendant Vorpahl reminded Defendant Hardin that they needed to conduct a

seating chart, but Defendant Hardin elected not to, based on the amount of time the detainees were

in an unsecure area, the closure of traffic lanes, and the contact between buses. (ECF Nos. 51-1,

51-5.) Plaintiff alleges that Defendants Hardin, Hamilton, and Vorpahl threatened him and other



                                                 6
detainees with forcible removal, yelling “get off the bus or [you] will be dragged off!”, despite his

and other detainees complaining of pain. (ECF No. 8.)

         The detainees arrived back at TCCC at 1:57pm and were given a choice to have a medical

evaluation; of the thirty-five prisoners on the bus, eighteen declined. (ECF No. 51-1.) Plaintiff’s

bunkmate attested that, while waiting to be seen by medical staff, Plaintiff appeared to be in

extreme back and neck pain, and that his wrists were cut from the handcuffs. (ECF No. 56-2.)

         Plaintiff was seen by medical staff at 4:26pm. (ECF No. 52.) Plaintiff told staff that he had

chronic back issues and that, after the bus accident, he now had sharp pains down his right side

when walking. He stated that he already used a brace for weekly support and requested a cane.

Medical staff noted that Plaintiff’s respirations were unlabored, his gait was steady, and he had no

deficits in range of motion. They also noted Plaintiff had naproxen on his person, and suggested

he take it as needed for back pain. (Id.) Plaintiff again saw medical staff on January 6, 2017: he

reported that while the back brace and naproxen were helping, he still had back pain. He declined

changing the naproxen for Motrin, and medical staff gave him exercises for his back. He also

reported that he was in a fight three months prior to his arrest, and that his right hand still hurt.

Plaintiff denied any recent new injuries and an x-ray of his hand showed no fracture. (ECF No.

56-1.)

         Plaintiff’s medical records show that he continued to complain of back pain throughout his

time in TCSO custody, and that he was regularly seen and treated for this pain by medical staff.

(ECF No. 56-1 3-73.) Plaintiff also received psychiatric care while at TCCC. (ECF No. 56-1.)

         D. Analysis

         1. Defendants Hamilton, Vorpahl, Macias, Hardin, and Dorado. Plaintiff alleges that

Defendants violated his constitutional rights by transporting him in a bus without seatbelts, driving



                                                  7
in a reckless manner, causing the bus accident, and then denying him immediate medical care. The

summary judgment record shows that Defendant Hamilton drove the van without incident until it

started breaking down, at which point he alerted his supervisors and requested a replacement

vehicle. Defendant Dorado sent another bus immediately, and the ensuing bus accident was due to

Defendant Macias misinterpreting Defendants Hardin and Vorpahl’s inconsistent hand signals.

The accident caused approximately 4 inches of paint to transfer between buses, and the cracking

of the disabled bus’s grill.

        Plaintiff has not brought forth any evidence outside of his verified complaint and additional

pleadings that rebuts this account of the accident. He has requested video from the bus’s cameras,

the medical records and contact information from the nineteen detainees who requested medical

evaluations after the bus accident; and that Defendants serve witness subpoena forms on thirty-

five other detainees. (ECF No. 58.) However, Defendant Hardin reported that the disabled bus’s

camera system was not functioning (ECF No. 51-1), and Plaintiff is not entitled to the private

medical records of other persons.

        Construing the facts in the light most favorable to Plaintiff, he has not shown that there is

a genuine issue of material fact on whether Defendants were aware of and disregarded a substantial

risk to Plaintiff’s safety regarding the bus accident. The unrebutted record shows that there were

no seatbelts on the TCSO bus; that Defendant Hamilton pulled the bus over when it started to

malfunction and requested backup which arrived quickly; that Defendant Macias backed up slowly

but became confused by the inconsistent hand signals and eventually collided with the disabled

bus; and that Defendant Vorpahl’s arm was caught between the two buses, resulting in the disabled

bus’s grill cracking. The Court therefore concludes that Defendants were not aware of any danger

to Plaintiff’s health and safety, nor could their actions could be described as “wanton” or



                                                  8
“reckless.” As a result, Defendants are granted summary judgment on these claims. See Baughman

v. Hickman, 935 F.3d 302, 307-09 (5th Cir. 2019) (plaintiff failed to substantiate his allegations

that defendant caused his back injury when he drove recklessly and caused plaintiff to be thrown

out of his seat while handcuffed and shackled; negligent driving does not support the violation of

a constitutional right; driver not shown to be responsible for the van not having seatbelts); Cooks

v. Crain 327 F. App’x 493, 494 (5th Cir. 2009) (unpublished per curiam) (affirming district court’s

dismissal of complaint on the grounds that there is no federal right to have seatbelts on a large

passenger van; noting that plaintiff seeks safety devices which he has not shown are required by

state or federal law); see also Jabbar v. Fischer, 683 F.3d 54 (2d Cir. 2012) (holding that failure

of prison officials to provide inmates with seatbelts does not, without more, violate the Eighth or

Fourteenth Amendments).

       Plaintiff also alleges that Defendant Hardin, Vorpahl, and Hamilton used excessive force

by threatening to drag him out of the damaged bus. However, verbal harassment, without more,

does not amount to a constitutional violation. See Bender v. Brumley, 1 F.3d 271, 274 n.4 (5th Cir.

1993); McFadden v. Lucas, 713 F.2d 143, 146 (5th Cir. 1983) (“[M]ere threatening language and

gestures of a custodial Defendant do not, even if true, amount to constitutional violations”); see

also Johnson v. Glick, 481 F.2d 1028, 1033 n.7 (2nd Cir. 1973) (the use of words, no matter how

violent, does not comprise a § 1983 violation).

       Finally, Plaintiff alleges that Defendants violated his constitutional rights by failing to

provide immediate medical care. The record shows that the bus accident occurred sometime

around 1:35pm; the detainees arrived back at TCCC at 1:57pm; and Plaintiff was seen by medical

staff at 4:27pm, where he complained of pain but had normal range of motion, a steady gait, and

unlabored breathing. Further, when he returned to see the doctor sixteen days later, he reported



                                                  9
that the back brace and his pain medication were helping, although he was still in pain. A delay in

medical care “can only constitute an Eighth Amendment violation if there has been deliberate

indifference [that] results in substantial harm.” Easter, 467 F.3d at 464 (citations omitted). The

summary judgment record shows that Plaintiff received prompt, if not immediate, medical care,

and that his condition did not warrant emergency care. See Banuelos v. McFarland, 41 F.3d 232,

235 (5th Cir. 1995) (“Medical records of sick calls, examinations, diagnoses, and medications may

rebut an inmate’s allegations of deliberate indifference.”) (citing Mendoza, 989 F.2d at 193–95).

Accordingly, defendants Hamilton, Vorpahl, Macias, Hardin, and Dorado are entitled to summary

judgment.

         2. Defendant Sheriff Hernandez. Plaintiff has not provided any allegations or evidence

suggesting that Sheriff Hernandez was personally involved in either the bus accident or his

subsequent medical care. Rather, Plaintiff’s allegations against Sheriff Hernandez relate to her

failure to install seat belts on the transportation buses in contravention of national safety standards.4

See Thompson v. Steele, 709 F.2d 381, 382 (5th Cir. 1983) (“Personal involvement is an essential

element of a civil rights cause of action.”)

         To the extent Plaintiff is asserting Sheriff Hernandez is liable due to her supervisory

position, this claim must be dismissed because supervisory officials cannot be held vicariously

liable in § 1983 cases solely based on the employer-employee relationship. See Monell v. Dep’t of

Social Servs., 436 U.S. 658, 692 (1978); Lozano v. Smith, 718 F.2d 756, 768 (5th Cir. 1983). If a

supervisor is not personally involved in the alleged constitutional deprivation, she may be held

liable only if there is a sufficient causal connection between the supervisor’s wrongful conduct



4
 The Court notes that, at the time of the bus accident, Greg Hamilton was the Travis County Sheriff as Sally Hernandez
did not assume office until January 1, 2017. However, because Sheriff Hernandez has addressed the merits of the
complaint in her summary judgment motion, the Court will as well.

                                                         10
and the constitutional violations. See Thompkins v. Belt, 828 F.2d 298, 303 (5th Cir. 1987). In

order to demonstrate a causal connection, the supervisor would have to “implement a policy so

deficient that the policy itself is a repudiation of constitutional rights and is the moving force of

the constitutional violation.” Id. at 304. However, as noted above, there was no constitutional

violation of Plaintiff’s rights when he was not wearing a seatbelt during his transportation.

Accordingly, Sheriff Hernandez is also granted summary judgment.



                                          CONCLUSION

       It is therefore ORDERED that Defendants’ Motion for Summary Judgment (ECF No. 51)

is GRANTED.

       It is further ORDERED that Plaintiff’s claims against the Travis County Sheriff’s

Department are DISMISSED WITH PREJUDICE pursuant to 28 U.S.C. § 1915(e).

       Finally, it is ORDERED that Defendants’ Motion for Reconsideration (ECF No. 62), and

all other pending motions, are DISMISSED.



       SIGNED on December 2, 2019.




                                             ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE




                                                 11
